Citation Nr: 1754120	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-10 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1968 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but finds that further development is necessary before a decision can be rendered on the Veteran's appeal.  

The Veteran contends that he is unable to maintain employment due to his service-connected disabilities.  He is currently service-connected for right lower extremity radiculopathy with foot drop evaluated as 40 percent disabling; degenerative arthritis and spine stenosis of the thoracolumbar spine, evaluated as 40 percent disabling; degenerative arthritis of the cervical spine, evaluated as 30 percent disabling; total right knee replacement, evaluated as 30 percent disabling; left upper extremity radiculopathy, evaluated as 20 percent disabling; right upper extremity radiculopathy, evaluated as 20 percent disabling; degenerative arthritis of the left shoulder, evaluated as 10 percent disabling; and residuals of a right ankle sprain, evaluated as 10 percent disabling.  His combined disability evaluation is 90 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the minimum schedular criteria for consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a).

The Veteran was afforded a VA examination for his TDIU claim in July 2011.  The examiner opined that the Veteran was unable to work in a physical occupation but that he would be able to secure and maintain gainful employment in many sedentary occupations.  Thereafter, in November 2014 the Veteran submitted a statement dated January 2013 from his private treating physician, Dr. S.R.C., submitted a statement in opining that the Veteran's service-connected disabilities render him unable to secure and follow gainful employment.  

The Board finds that a new TDIU examination is warranted to ascertain the functional and occupational impact of his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant and outstanding VA treatment records and associate them with the electronic claims file.

2.  After completion of directive #1, schedule the Veteran for a relevant examination(s) regarding the Veteran's ability to function in an occupational environment, and the functional impairment caused solely by the Veteran's service-connected disabilities (right lower extremity radiculopathy with foot drop, degenerative arthritis and spine stenosis of the thoracolumbar spine, degenerative arthritis of the cervical spine, total right knee replacement, bilateral upper extremity radiculopathy, degenerative arthritis of the left shoulder, and residuals of a right ankle sprain). 

The examiner should discuss the impact of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment, to include what types of employment he could maintain (if any).  The examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.  

The examiner should also discuss the January 2013 opinion from Dr. S.R.C. that the Veteran is unable to secure or follow gainful employment as well as the January 2013 notation in his medical records from Naval Health Clinic Charleston that the Veteran is unable to maintain gainful employment due to chronic pain secondary to his degenerative disc disease and arthritis.  

The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

